          Case: 4:20-cv-00123-SA-JMV Doc #: 76 Filed: 04/01/21 1 of 2 PageID #: 538




                                   UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF MISSISSIPPI
                                       GREENVILLE DIVISION

    LAUREN FANCHER, et al.,
                                                                  CASE NO.: 4:20-cv-00123-SA-JMV
                                Plaintiffs,

             v.                                                   CHIEF JUDGE SHARION AYCOCK

    USAA CASUALTY INSURANCE                                       MAGISTRATE JUDGE
    COMPANY, et. al,                                              JANE M. VIRDEN

                                Defendants.


                                                          ORDER
           This matter is before the court on the opposed Motion to Stay Proceedings [68] filed by

Defendant United Services Automobile Association. The matter has been fully briefed, and based

thereon, the court finds, as discussed below, that a stay of discovery in this case is warranted

pending the earlier of a decision of the pending Motion to Compel Appraisal [26] or September

30, 2021. 1

           The history of this case has been set out previously in repeated filings. Accordingly, it is

not reiterated herein, except to note that this is a putative class action pursuant to FED. R. CIV. P.

23, and as such, discovery as to appropriateness of certification of a class – not discovery on the

merits – is the primary concern of the court at this juncture. Amgen Inc. v. Connecticut

Retirement Plans and Trust Funds, 568 U.S. 455, 465-66 (2013); see generally 3 NEWBERG ON

CLASS ACTIONS § 7:14 (5th ed.).

           Indeed, the Case Management Order entered in this case [58] reflects that except where

unavoidable, only discovery related to the appropriateness of a certified class is permitted and



1
    The court will revisit the issue of discovery at that time.
     Case: 4:20-cv-00123-SA-JMV Doc #: 76 Filed: 04/01/21 2 of 2 PageID #: 539




merits discovery will not ensue until a ruling has been made on whether a class will be certified.

Additionally, given that whether the named Plaintiff will be compelled to appraisal in this case,

and if so, that the outcome thereof could have a material effect on Plaintiff’s satisfaction of the

prerequisites for class certification, it is the undersigned’s view that proceeding with discovery

about class certification at this juncture is potentially unnecessarily wasteful.

       SO ORDERED, this the 1st day of April, 2021.


                                                 /s/ Jane M. Virden
                                                 UNITED STATES MAGISTRATE JUDGE




                                             .
